188 F.2d 832
REDDITT et al.v.HALE et al.
No. 14295.
United States Court of Appeals Eighth Circuit.
May 15, 1951.

Thomas F. Turley, Jr., Memphis, Tenn.  (Hal B. Mixon, Marianna, Ark., on the brief), for appellants.
Joe C. Barrett, Jonesboro, Ark.  (Charles Frierson, Jonesboro, Ark., on the brief), for appellees.
Before SANBORN, WOODROUGH, and RIDDICK, Circuit Judges.
PER CURIAM.


1
The only order which is involved in this appeal is the order made by the District Court directing the entry of judgment pursuant to the mandate of this Court in the same controversy.  See Redditt v. Hale, 8 Cir., 184 F.2d 443, 447.


2
Concededly, the order of the District Court directed the entry of the judgment required by the mandate.  That court could not have done otherwise.  See and compare, Thornton v. Carter, 8 Cir., 109 F.2d 316.


3
The question whether the proceedings in the Probate Court of Crittenden County, Arkansas, referred to in our former opinion, have been terminated, as the appellants claim, is not before us on this appeal.


4
The order appealed from is affirmed.